Citation Nr: 0923454	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from December 
1972 to May 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2008 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Lincoln, Nebraska.  The Veteran 
had a hearing before the undersigned Board Member in April 
2009.  A transcript of that hearing is contained in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case claims service connection for a back 
disorder.  The Veteran stated at his April 2009 hearing that 
during service in or around July 1974, he fell off of a 
loading dock while holding a case of canned goods, injuring 
his back and his testicles.  The Veteran stated that he spent 
three days in the hospital recovering, with an emphasis 
primarily on treating his testicle injury.  He stated that he 
was thereafter released and put on profile for two weeks.    

Upon review of the Veteran's service treatment records, the 
Board notes that the Veteran was treated for his testicles on 
multiple occasions during service.  As early as March 1974, 
the Veteran was treated for pain in his right testicle which 
began while he was on leave.  The Veteran was treated for 
epididymitis and possible torsion.  Later, in May 1974, the 
Veteran was placed on profile for 30 days for recurrent 
epididymitis.  Service treatment records from July 1974 
indicate that the Veteran was treated for his testes after 
apparently being hit with a softball.

Also at his April 2009 hearing, the Veteran stated that he 
had received VA treatment for his back as recently as March 
2009.  The most recent VA treatment records currently 
associated with the Veteran's claims folder are from May 
2008.  The Veteran stated that his primary treatment 
destination is the VA Medical Center in Lincoln, Nebraska.  
However, the Veteran also indicated that treatment records 
may exist from the VA Medical Center in Omaha, Nebraska, and 
the VA Clinic in Norfolk, Nebraska.

Upon remand, the Agency of Original Jurisdiction should 
procure any existing records from these locations.  Also, 
although the Veteran's service treatment records do not 
indicate that the Veteran was treated for testicle or back 
problems as a result of a fall, the Board finds that a VA 
examination should be procured to determine whether the 
Veteran's back disorder is related to his active duty 
service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any existing back-related VA 
treatment records from May 2008 to present 
from the VA Medical Centers in Lincoln, 
Nebraska, and Omaha, Nebraska, and the VA 
Clinic in Norfolk, Nebraska.

2. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any back disorder.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing. After reviewing the 
record and examining the Veteran, the 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran suffers from a 
back disorder etiologically related to his 
active duty service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
Veteran currently has a back disorder 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



